Title: 27th. Monday.
From: Adams, John Quincy
To: 


       This morning I carried my Letters of introduction to the Baron Ahlströmmer’s and Mr. Arfvidson’s. I dined at Baron Claes Ahlströmmer; after dinner Mr. Podolyn, a gentleman who lives with Baron Claes, shew me a very compleat Cabinet of Roman medals. This gentleman has travell’d almost all over Europe; and speaks almost all the Languages of Europe very correctly, I went with him in the evening to the concert. Baron Patrick Ahlströmmer is a very great Lover of musick; and plays very well himself upon the violin.
      